                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

LANARD TOYS LIMITED,

             Plaintiff,

V.                                                      NO. 3:15-CV-849-J-34PDB

DOLGENCORP LLC ETC.,

             Defendants.


                                      Order

      Before the Court is Lanard Toys Limited’s motion to maintain documents
under seal, Doc. 374, the defendants’ response in opposition, Doc. 381, and the
defendants’ unopposed motion to maintain documents under seal, Doc. 375.

      The standards for sealing are in the Court’s June 30, 2016, order and
incorporated here, Doc. 189 at 1–3, with this addition: “It is immaterial whether the
sealing of the record is an integral part of a negotiated settlement between the
parties[.]” Brown v. Advantage Eng’g, Inc., 960 F.2d 1013, 1016 (11th Cir. 1992).

      The defendants seek to maintain under seal customer identities, internal cost
information, and profit margins. Doc. 375. They have overcome the presumption of
public access. The Court previously found a list of companies to whom Ja-Ru sold the
Ja-Ru chalk pencil is a trade secret. See Doc. 248. The costs and profit margins are
not publicly known, and their disclosure could provide a competitive advantage to
others. The information concerns no public official or public issue. The defendants
have narrowly tailored the requested relief, and no less restrictive alternative
appears available. The Court grants the defendants’ unopposed motion to maintain
documents under seal, Doc. 375, to the extent the following information may remain
under seal. 1 As requested by the defendants, the seal will remain in effect until
August 31, 2020. The defendants are cautioned that some of the information could be
disclosed earlier in orders or at trial.

 Doc.                      Description                            Page:Line or Bates
                                                      136:7, 18, 21
                   Transcript of depo. of Russell
 362 at 3                                             137:2, 7, 13–14, 17, 23
                   Selevan, Vol. II
                                                      138:1, 3, 22–24
                   Transcript of depo. of Russell
 362-1 at 1–2                                         JR000001–JR000002
                   Selevan, ex. 41
                   Transcript of depo. of Russell
 380 at 1–164                                         JR000003–JR000163
                   Selevan, ex. 116
                                                      95:18, 20, 22
                                                      96:7–8
 363 at 25–26,
                   Transcript of depo. of Marc        97:4, 7–8, 10, 14, 17
 29, 33, 35, 37,
                   Selevan                            98:1
 40, 41
                                                      Customer names in word index and
                                                      transcript
                   Transcript of depo. of Eric
 361-2 at 1                                           DG000002 (cost information only)
                   Hedberg, ex. 20
                   Transcript of depo. of Eric
 361-3 at 1                                           DG000055 (cost information only)
                   Hedberg, ex. 32
                   Transcript of depo. of Colleen
 364 at 37                                            143:12
                   Cosgrove
                   Transcript of depo. of Colleen     T000027-T000034 (landed cost information
 364-12 at 1–8
                   Cosgrove, ex. 12                   only)
                   Lanard’s motion for summary
 326-6 at 2                                           DG000055 (cost information only)
                   judgment, ex. L
                   Lanard’s motion for summary
 326-9 at 2–3                                         JR000001–JR000002
                   judgment, ex. V
                   Defendants’ opposition to
                   Lanard’s motion for summary
 325-3 at 2–3                                         JR000001-JR000002
                   judgment, ex. C to Lewis
                   Anten’s declaration
                   Lanard’s      opposition      to
 327-6 at 2        defendants’      motion      for   DG000055 (cost information only)
                   summary judgment, ex. L
                   Defendants’ Daubert motion
 319-1 at 46, 47   re Kerr, ex. A (exs. 6.1 and 6.2
                   to report)
                   Lanard’s      opposition      to
 379-3 at 46, 47
                   defendants’ Daubert motion re

        1The
           defendants also ask the Court to seal information that does not appear on
the docket: exhibit M-16 to the transcript of the deposition of Kenneth Marshall
(DG000002) and customer names in the word index of the deposition Russell Selevan.
They are not addressed here because they are not on the docket.

                                                2
                   Kerr, ex. B (exs. 6.1 and 6.2 to
                   report)
                   Lanard’s Daubert motion re
 376-3 at 46, 47   Mard, ex. B (exs. 6.1 and 6.2 to
                   report)

       Lanard also seeks to maintain documents under seal. Doc. 374 at 6–13.
Lanard has not overcome the presumption of public access. Lanard fails to explain
the reasons why the documents must be sealed beyond placing them in broad
categories (for example, “Trade Secret Product Development and Trade Secret
Product Sales Information”) and does not narrowly tailor its request. Except for any
information allowed to remain under seal through the defendants’ motion, the Court
denies Lanard’s motion, Doc. 374, without prejudice to filing a motion that provides
the information necessary to balance the public’s right of access against the parties’
interest in confidentiality. See Doc. 189. Any such motion must be filed by March 15,
2019, and include a certificate required by Local Rule 3.01(g). 2

       After considering any such motion and any response, the Court will direct the
clerk to make available to the public all documents and information not expressly
allowed by the Court to remain under seal, as well as all redacted versions of
documents allowed by this order. For now, the Court directs the clerk to unseal the
following documents because no party seeks to maintain them under seal or the seal




       2The Court previously allowed Lanard to file two documents under seal: a
response to Ja-Ru’s interrogatories, Doc. S-231, and an invoice report related to a
motion to modify the protective order, Doc. S-238. The Court directed the clerk to
maintain the interrogatory response under seal until March 19, 2018, Doc. 226, and
the invoice report until March 26, 2018, Doc. 235. The deadlines have passed, and
Lanard has filed no motion to maintain either under seal. Lanard may address those
documents in any new motion to maintain documents under seal.

                                                3
has expired: (1) all parts of the deposition transcript of Marc Dubner, Docs. S-365–
S365-1; and (2) the deposition transcript of Angela Ku, Docs. S-367–S-367-62.

      Ordered in Jacksonville, Florida, on March 1, 2019.




c:    Counsel of record




                                         4
